DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claim 19 is cancelled.  Claim 1 is amended.  Claims 1-18 and 20 are pending.

 Allowable Subject Matter
Claims 1-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because an optical element disposed on an optical path of the first color light and having a reflecting surface configured to reflect the first color light; and a large-diameter lens and a collimating element on an optical path between the excitation light source and the optical element, the large-diameter lens having a positive power in a direction of travel of the first color light, the collimating element having a negative power in the direction of travel of the first color light, and wherein the first color light emitted from the excitation light source is condensed by the large-diameter lens, is substantially collimated by the collimating element, and is incident on the optical element.

Claims 2-18 are 20 are allowed as being dependent on claim 1.

The closest available prior art Takahashi et al. (US PG Pub. 20120106178) discloses a light-source device (light source 24 of fig. 25) comprising:  an excitation light source (laser element 2 of fig. 25) configured to emit first color light (para. 0259; laser element 2 is a light emitting element functioning as an excitation light source for emitting excitation light); a wavelength conversion unit (light emitting section 4 of fig. 25) including a wavelength converting member configured to receive the first color light (para. 0274; light emitting section 4 emits fluorescence), convert at least some of the first color light into second color light having a wavelength different from a wavelength of the first color light, and emit the second color light (para. 0278; the light emitting section 4 contains such a fluorescent material(s) that white illumination light can be obtained.); a light mixing element (rod lens 16 of fig. 25) including a rod integrator configured to mix at least one of the first color light and the second color light emitted from the wavelength conversion unit (illustrated in fig. 25; the rod lens 16 homogenizes light that is emitted from the light emitting section 4); and an optical element (concave mirror 9 of fig. 25) disposed on an optical path of the first color (excitation light from the lasers 2 of fig. 25) light and having a reflecting surface configured to reflect the first color light (para. 0267; concave mirror 9 is a reflecting mirror for (i) converging the laser beam emitted from the laser element 2 and (ii) leading the laser beam thus converged to the light emitting section 4), wherein a center of the first color light on the reflecting surface of the optical element intersects with only one of a first light flux of the first color light incident on the wavelength conversion unit (illustrated in fig. 25) and a second light flux (white light emitted from the light emitting section 4) of the first color light emitted from the wavelength conversion unit; however, Takahashi fails to teach or render obvious wherein a large-diameter lens and a collimating element on an optical path between the excitation light source and the optical element, the large-diameter lens having a positive power in a direction of travel of the first color light, the collimating element having a negative power in the direction of travel of the first color light, and wherein the first color light emitted from the excitation light source is condensed by the large-diameter lens, is substantially collimated by the collimating element, and is incident on the optical element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        13 July 2022

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882